*104Dissenting Opinion by
Mr. Justice Musmanno:
During the last five years this Court has dismantled the three most formidable dikes constructed by the people of Pennsylvania, through their representatives in Harrisburg, against the flood of cinematic filth always pounding at the borders of our Commonwealth.
In 1956, in the Hallmark case, 384 Pa. 348, this Court, by declaring an Act of 1915 unconstitutional, dissolved the Motion Picture Censorship Board which, for forty-one years, had faithfully served the people by keeping the theatres wholesome and clean of obscenity, vulgarity, blasphemy and profanity. At the time of that decision, the Majority of this Court said that although its decision eliminated motion picture censorship this did not mean that objectionable films could not be suppressed since offending exhibitors could be prosecuted under the criminal code.
Then, in 1959, in Commonwealth v. Blumenstein, 396 Pa. 417, this Court proceeded to strike down that section of the criminal code under which exhibitors of immoral pictures could be prosecuted, by declaring it unconstitutional. The parent law of that section of the code (§528, The Penal Code of 1939), had been the Act of April 13, 1911, P. L. 64, so that this legislation which the Court invalidated had served the people of Pennsylvania faithfully for forty-eight years.
And then, also in 1959, the Majority of this Court, in Kingsley International Pictures Corporation v. Blanc, 396 Pa. 448, ruled that a district attorney could be enjoined from seizing a film which he regarded as violating the laws of Pennsylvania, because of obscenity. I wrote a dissenting opinion in that case, as I did in the previous ones, and ended that dissent as follows: “Unless the General Assembly comes to the aid of the people with renewed legislation and William Penn comes down from his pedestal atop City Hall to protect the State he founded, against the forces of im*105morality at our borders, far more damaging to the welfare of the people than the Indians he encountered, the fair Commonwealth which he dedicated to religious freedom, civic liberties and moral purity, may well be on the way to a cinematic Gomorrah.”
The General Assembly was, of course, well aware of its responsibilities to the people, and, thus, in September, 1959, it enacted the Motion Picture Control Act, which is the subject of this appeal. That the representatives were acting under a mandate of the people is well evidenced by the fact that the House of Representatives passed the measure by a near unanimous vote of 163 to 1, and the Senate approved it by the overwhelming majority of 47 to 3. The bill was, of course, approved and signed by the Governor.
Today this Court again, through its powers of interpretation and absolute decision, reduces another statute of the sovereign body of the 'Commonwealth to shreds of paper by declaring it unconstitutional.
In view of the fact that the highest tribunal in our State has now destroyed three statutes on the subject of motion picture sanitation, the people may well wonder what must be done to protect Pennsylvania from the evil of lascivious, pornographic, obscene and prurient motion pictures.
As matters presently stand, the appalling prospect presents itself that films of the most degrading character, films revealing scenes of outright degeneracy, may be projected without legal hindrance in Pennsylvania. Dealers may traffic in pictures on subjects of the utmost depravity, pictures which cannot help but corrupt morals and weaken the will of immature minds, pictures which would make an ancient Pompeiian blush with shame — dealers may engage in this type of revolting merchandise and not be restrained.
These four decisions of the 'Supreme Court of Pennsylvania have, in effect, bound prosecuting authorities *106hand and foot. Officials charged with standing guard over the moral health of the people have been disarmed. Every weapon which they could employ to stop the wicked and nefarious business of immoral films has been torn from their grasp. The armory in this field has been stripped bare.
By vetoing the three statutes enumerated, this Court has virtually, in the particular subject matter under consideration, made of itself a super-chief executive or a super-Senate.
Does the Constitution of Pennsylvania demand what this Court has done? In Com. ex rel. Shumaker v. N. Y. & Pa. Co., 367 Pa. 40, we said: "in construing the legislative intent, the Statutory Construction Act of May 28, 1937 . . . directs us to presume the intention of the legislature to be that it intends to favor the public as against any private interest.”
Would it be difficult for this Court to presume that the General Assembly of Pennsylvania intended to favor the public which certainly is interested in protecting children from the contamination of visual and auditory contact with immoral exhibitions? In the Blumenstein case, supra, I said in my Dissenting Opinion, and I repeat it here: “Who can doubt that many juvenile delinquents have been consciously or unconsciously urged into lurid crime because of being repeatedly exposed to lurid and immoral motion pictures? Children are by nature imitative and when they see immorality being practiced on so extensive and expansive a medium of expression as the motion picture screen, is it strange if they conclude that there is nothing wrong about doing what is being publicly glorified?”
What is the rationale of the Majority’s repudiation of the Motion Picture Control Act? It says that the Act violates the constitutional provision protecting free speech and freedom of the press. But freedom Of *107speech is not involved in the Act; much less freedom of the press.
Those who fear that motion picture regulation may lead to press censorship conjure up a wholly unnecessary fear. The American people would never stand for press censorship because the freedom of the press is one of the strongest bulwarks of our independence and well-being and has been so recognized by statutes and decisions of the nation’s highest court. Here we stand unanimously as at Armageddon.
But, I repeat, freedom of the press and freedom of speech are wholly extraneous to what is before us in this lawsuit. To equate motion pictures with speech offends against logic and what is palpably demonstrable. The performance of speech involves only one person. And all that occurs is the formation of words. However, in motion pictures many persons participate. The audience watches these persons engaging in panto-mine, gesture, gesticulations, postures, and movements which tell what words could never describe.
The Majority Opinion says: “Apart from the Fourteenth Amendment, the guarantee of free communication of thought and opinion is independently protected by our State Constitution of 1874.”
But in motion pictures we are not dealing with the mere “communication of thought and opinion.” Motion pictures certainly go beyond the communication of thought and opinion. Motion pictures may appeal to the senses, to the passions. Further comparison between mere words and the panorama, parade, and performance of motion pictures is not only bizarre but might even become unseemly.
The Majority Opinion goes back further than 1874. It recalls the Constitutional Convention of 1790 where the members of the Convention “were undoubtedly fully cognizant of the vicissitudes and outright suppressions *108to which printing had theretofore been subjected in this very Colony.” But what has printing in 1790 to do with the malignance of filthy motion pictures?
No one with the slightest awareness of what is happening in the world can fail to know that many motion picture producers have gone entirely too far in pandering to the baser passions. J. Edgar Hoover, Director of the Federal Bureau of Investigation, has said: “As a law enforcement officer and as an American citizen, I feel duty-bound to speak out against a dangerous trend which is manifesting itself in the field of film and television entertainment. In the face of the nation’s terrifying juvenile crime wave, we are threatened with a flood of movies and television presentations which flout decency and applaud lawlessness. Not since the days when thousands filed past the bier of the infamous John Dillinger and made his home a virtual shrine have we witnessed such a brazen afront to our national conscience.”
The well-known, popular and able columnist Bob Considine wrote of motion pictures in 1960 as follows: “So many of its current heroines are prostitutes, so many of its heroes wallow in a bed of neuroses, that churchmen interested in the morality of their flocks note that the number of objectional films has risen from 14 per cent in 1959 to '24 per cent this year.”
Cardinal Cushing of Boston said in 1959: “We must all be concerned about the corruption of our youth. The survival of our nation depends upon the moral integrity of those who are being trained for tomorrow’s social responsibilities.”
The Reader’s Digest for March, 1961, carried an article by Don Wharton, who spoke of what he saw walking along a street in New York City: “At the Criterion was Girl of the Night. (‘She’s beautiful enough to be a model, chic enough to be a debutante, desirable enough to be a wife — and special enough to be none of *109these.’) The management had installed telephones next to the sidewalk with a sign inviting pedestrians to call the call girl. ‘Use these phones and listen to her sizzling conversation.’ Those who did heard a sultry voice saying, ‘I’m Bobbie Williams, your girl of the night. I’ve been waiting for your call.
“This is not a New York phenomenon. Similar exploitation of sex — illicit, perverted, sordid or glamorized — is seen all across the nation. . .
“In Circleville, Ohio, last fall, the leading theater’s lobby was advertising three coming attractions: Desire in the Dust (torrid love, infidelity, physical and mental cruelty), Girl of the Night (prostitution) and The Dark at the Top of the Slaws (frigidity). In Cincinnati the next day, I dropped into a movie house showing Psycho, in which a girl is knifed by a psychotic while taking a shower ... In this movie house, teenagers composed over half the audience.”
The author points out that even the motion picture industry itself is protesting: “Attacks on objectionable pictures are coming even from people in the movie industry. Both state and national associations of exhibitors have officially protested the avalanche of films with oversexed themes, treatment and dialogue that they are getting from the producers.”
One of the most popular motion picture stars of the day, John Wayne, whose production “Alamo” — which for sheer visual beauty, patriotic theme, and its moving story of self-sacrifice must be rated among the classics of the screen — said: “I don’t like to see the Hollywood bloodstream polluted with immoral and amoral nuances. Filthy minds, filthy words and filthy thoughts have no place in films, which I see as a universal instrument at once entertaining peoples and encouraging them to work toward a better world, a freer world.”
*110The whole vast library of material — articles, speeches, dissertations and studies on immoral motion pictures — was before the Legislature when it decided that it had to do something to protect the children of Pennsylvania from their corrosive influences.
The main and principal objective of the Motion Picture Control Act is to erect a palisade of protection around the keen sensitivity, the swift reactions, and the acute impressionability of minors who are such easy targets for the arrows of improper suggestion shot from the vantage point of the motion picture screen.
Pennsylvania has the right to pride itself on the solicitude it has always exerted in behalf of the welfare of children. The statute books glow with special laws shielding tender minds and bodies from inhuman treatment and cruelty, injurious labor conditions, and deleterious environments. Pennsylvania has enacted statutes to keep children off the streets after certain hours, it prohibits the sale of firearms to them.
For their own welfare and wellbeing, children may not obtain licenses, which are available to adults, they may not enter premises where intoxicating liquors are being dispensed. The State makes education compulsory for children. The State budget each year bulges with expenditures running into millions and millions of dollars, all designed to educate and protect children, to promote their health — physical, mental, moral and spiritual; to guide back to the path of moral and legal behavior those who have strayed into the woods and mire of delinquency.
It would take a book to describe only briefly what Pennsylvania does to educate, train, and equip the children of today to become the citizens of tomorrow to perpetuate the ideals on which this Commonwealth was founded and to which it has adhered in its entire glorious history.
*111It would, be most extraordinary tbat in tbat book with instructions on how to rear the citizens of the future, there would be not a page on how to protect minors from the potentially dangerous influences of immoral exhibitions. The Legislature has recognized the need for that page and has inserted it into the book of instructions. This Court has torn it out, on the theory that it encroaches on the rights of those engaged in the business of this medium of entertainment, a medium which unquestionably possesses the potentialities of pernicious persuasion.
But the page which this Court has removed from the book of protection for children does not carry the encroachments which the Court envisages. There is nothing in the Motion Picture Control Act which denies anyone appeal to the courts whenever and wherever he believes his constitutional prerogatives have been invaded.
The regulations and control provided for in the Act are designed to protect the interests and the welfare of the special wards of any civilized state — the children. But in doing so it has, at the same time, refrained from imposing unfair burdens on the adult citizenry engaged in a perfectly legitimate and in fact laudible business enterprise.
The Act is not .only not designed to injure the legitimate business of motion picture merchants. In fact, it will be helpful to them because it is obvious that the vast majority of films submitted for registration will be approved for showing, and dealers will thus be saved from a constant concern as to whether they may or may not be violating the law of the State and the law of morals.
The only films which will be restrained will be those which are obscene under a definition specifically laid down by the Supreme Court of the United States. If, in that perfectly fair and American manner of deal*112ing, some one may lose a temporary investment, lie should not complain; he will only be paying what all citizens are required to pay in the maintenance of an organized, wholesome, and decent society.
Walter Lippmann, perhaps the most respected and admired news commentator of today, and a proved champion of human liberties and civil rights, sees no harm in restrictions on individual action; in fact he recommends them where the welfare of children is involved: “There can be no real doubt, it seems to me, that the movies and television and the comic books are purveying violence and lust to a vicious and intolerable degree. There can be no real doubt that public exhibitions .of sadism tend to excite sadistic desires and to teach the audience how to gratify sadistic desires. Nor can there be any real doubt that there is a close connection between the suddenness of the increase in sadistic crimes and the new vogue of sadism among the mass media of entertainment. . . For my own part, believing as I do in freedom of speech and thought, I see no objection in principle to censorship of the mass entertainment of the young. Until some more refined way is worked out of controlling this evil thing, the risks to our liberties are, I believe, decidedly less than the risks of unmanageable violence.” (Emphasis supplied).
In its protection of individual liberty, the Constitution of the United States and that of Pennsylvania, too, does not advocate anarchy which, of course, is what unregulated and uncontained freedom would signify. Every man’s freedom is limited to the extent that it interferes with somebody else’s right to freedom. No one who is engaged in the business of motion pictures has the right, under the Constitution, to contaminate the mind of youth, just as no one, under the Constitutional guarantee of free speech, has the right to slander or libel his neighbor.
*113The Majority Opinion says that the Motion Picture Act is “clearly invalid on its face.” In support of this strong statement it says that the Act “is designed to effect, in violation of Article I, §7 of the Pennsylvania Constitution, a pre-censorship of the exercise of the individual’s right freely to communicate thoughts and opinions.”
But here again, I repeat respectfully, the Majority confuses communication of thoughts and opinion, which is propelled by the medium of speech, with bodily vulgarity which 'can be conveyed by means of motion pictures in the most revolting forms.
The Majority Opinion quotes from Burstyn v. Wilson, 343 U. S. 495, that “expression by means of motion pictures is included within the free speech and free press guaranty of the First and Fourteenth Amendments.” This, of course, is true but there is a modification to this pronouncement in the very same case, namely, “It does not follow that the Constitution requires absolute freedom to exhibit every motion picture of every land at all times and all places.” (Emphasis supplied).
And then, in Both v. United States, 354 U. S. 476, the Supreme Court of the United States declared that “In light of . . . history, it is apparent that the unconditional phrasing of the First Amendment was not intended to protect every utterance.”
Nor do I find in the Act the dangers which the Majority Opinion describes so alarmingly. The Majority Opinion shows how, once the majority of the board disapprove of a film, the exhibitor may be prosecuted for showing the condemned picture. In this the Majority Opinion sees a violation of the Constitutional right of trial by jury. I do not follow this argument. When State milk inspectors turn down a farmer’s milk as being unfit for consumption, the farmer may not demand a jury to pass upon the quality of the milk. When *114meat inspectors condemn certain meat as tainted, the batcher may not ask for a jury to smell the meat and count the organisms in it before the government may act. When a barber maintains an unhygienic shop and he is ordered to close his shop he may not insist that a jury be called to examine the sink and cuspidors before he may be cited for violating the health laws. In all these cases the alleged offender has the right to a jury trial after the government inspection has terminated just as the exhibitor of motion pictures will have the right to a jury trial in the event he is cited by the Board.
The Majority Opinion complains because an exhibitor would be required to pay the insignificant sum of $1 per year and 50 cents per 1,200 lineal feet, saying that this “is a plain attempt to tax the exercise of the right of free speech.” In the first place, as I have already indicated, free speech is not involved here. In the second place, the insignificant fees mentioned are paid for a very important service rendered to the exhibitor by the State, namely, the ascertainment of what is obscene so that the exhibitor is relieved of that responsibility.
If a picture has been disapproved the exhibitor may not advertise its showing. The Majority Opinion sees here an infringement on the right of free press, asserting that “national magazines and out-of-State newspapers would be prohibited from circulation in Pennsylvania unless” the advertisements of the disapproved picture were deleted. This, of course, does not follow at all because the State of Pennsylvania, under the Interstate Commerce clause of the Constitution could in no way impede the free circulation of magazines and newspapers.
Then the Majority finds fault with the Act in that it does not provide that the members of the Motion Picture Control Board shall have “academic education or *115sociological training.” I would regard that absence of requirement as one of the virtues of the plan of review of film. The reaction to a motion picture, in so far as that reaction appertains to morality and decency, should be that of normal, average persons and not that of technicians trained in technical fields. Motion pictures, after all, are intended for entertainment and if they accomplish that purpose without offending against morals and good citizenship, they should be exhibited. The Majority Opinion allows itself a slight exaggeration when it says that the Board members could even be “uneducated or even illiterate, persons.” To assume that a governor would appoint an illiterate person to a post which is bound to involve reading is to ascribe to the chief executive of the State an ignorance and sheer perversity, which even the most partisan minded opponent would hardly ever suggest.
The Motion Picture Control Act of 1959, like much good legislation, may need improvements later on, and they will undoubtedly be forthcoming by legislative amendment, but I cannot agree that it is unconstitutional and I certainly regret that this Court has now for the third time in five years nullified the action of the Legislature in a field which cries out for supervision and control.
So that there may be no misunderstanding about my position I want to add that I do not oppose motion pictures. On the contrary, I regard motion picture entertainment as the best form of relaxation extant. Color photography, the wide screen, and the miraculous equipment which reproduces music with such fidelity, volume and tone, that one can hardly believe that the orchestra is not actually in the theatre — all these magnificent features have made the motion picture theatre the rendezvous of relaxful diversion which even kings could not have dreamed of having fifty years ago. Classics in literature are being reproduced, educational *116subjects are attractively handled, history is made to live again before one’s entranced vision. Faraway places, which the unwealthy person would never have the money to visit, are being brought to us in all their original charm, quaintness, and dramatic picturesqueness.
Pictures like the Alamo, Ben Sur, The Big Fisherman, The Big Cowntry, The Ten Commandments are more than entertainments; they are almost personal adventures and in many ways spiritual experiences. Masterpieces of this character, together with other dramatic gems are being endangered by the cheap, bawdy monstrosities referred to in the Reader’s Digest article above quoted. 'Control such as that outlined in the Act before us will preserve films of historical magnitude and artistic perfection as it will also protect children.
The law-making body of this Commonwealth has tried a number of times to supply the motion picture control and protection which a decent, God-fearing, law-abiding, self-respecting and dignified people need, desire and demand.
I hope and urge that it will not lose heart, but in the spirit of William Penn, try and try again.